United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2217
                       ___________________________

                          Curtiss-Manes-Schulte, Inc.

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

                    Safeco Insurance Company of America

                     lllllllllllllllllllll Defendant - Appellee
                                    ____________

                    Appeal from United States District Court
              for the Western District of Missouri - Jefferson City
                                ____________

                          Submitted: January 22, 2016
                            Filed: February 9, 2016
                                [Unpublished]
                                ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

    Curtiss-Manes-Schulte, Inc. appeals the district court’s1 adverse grant of
summary judgment in its diversity action. Upon de novo review of the summary

     1
      The Honorable Nanette K. Laughrey, United States District Judge for the
Western District of Missouri.
judgment record and the district court’s interpretation of the construction performance
bond and subcontract, see Bremer Bank v. John Hancock Life Ins. Co., 601 F.3d 824,
829 (8th Cir. 2010), and careful consideration of Curtiss-Manes-Schulte, Inc.’s
arguments for reversal,2 we conclude that summary judgment was warranted.
Specifically, we agree with the district court that because the record showed the
default-declaration requirement in the performance bond was not met, Safeco
Insurance Company of America’s obligations under the bond were not triggered. See
Miller-Stauch Constr. Co. v. Williams-Bungart Elec., Inc., 959 S.W.2d 490, 494
(Mo. Ct. App. 1998) (under performance bond where subcontractor is principal and
general contractor is obligee, surety has option of formally taking over project and
contract for its completion, or allowing project to be defaulted and letting general
contractor complete or contract for completion of project, in which case surety is
responsible for costs in excess of contract price). The judgment of the district court
is affirmed.
                        ______________________________




      2
       We decline to consider matters raised for the first time on appeal as a basis for
reversal. See Westfield Ins. Co. v. Robinson Outdoors, Inc., 700 F.3d 1172, 1175-76
(8th Cir. 2012).

                                          -2-